             OR\G\NAL
                                                                        J
             Case 1:19-mj-02194-UA Document 1 Filed 03/05/19 Page 1 of 4




Approved:
                       JA~ROD L. SCHAEFFER
                       Assistant United States Attorney

Before:                THE HONORABLE DEBRA FREEMAN
                       United States Magistrate Judge
                       Southern District of New York

 -   -   -    -    -    -       - -     -   -   -   -   -   -   -   -   x
                                                                            l 9MAG2194 •
 UNITED STATES OF AMERICA,                                                    SEALED   COMPLAINT

                   - v      -                                                 Violation of
                                                                              18 u.s.c. §§ 1951
ANDRES LOPEZ,                                                                 and 2

                                                Defendant.                    COUNTY OF OFFENSE:
                                                                              BRONX
 -   -   -    -    -    -       -   -   -   -           -   - -     -   x
SOUTHERN DISTRICT OF NEW YORK,                                      SS.:


     AYESHA R. WINSTON, being duly sworn, deposes and says that
she is a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms and Explosives ("ATF"), and charges as follows:

                                                                COUNT ONE

                                                    (Hobbs Act Robbery)

     1.   On or about January 14, 2019, in the Southern District
of New York and elsewhere, ANDRES LOPEZ, the defendant, unlawfully
and knowingly did commit robbery, as that term is defined in Title
18, United States Code, Section 1951 (b) (1), and did thereby
obstruct, delay, and affect commerce and the movement of articles
and commodities in commerce, as that term is defined in Title 18,
United States Code, Section 1951 (b) (3), to wit, LOPEZ robbed at
knifepoint a commercial establishment in Bronx County, New York.

                  (Title 18, United States Code, Section 1951 and 2.)

     The bases for my knowledge and for the foregoing charge, are,
in part, as follows:

     2.   I have been a Special Agent with ATF for approximately
14 years.  I am also a member of the joint Special Pattern Armed
Robbery Task Force ("SPARTA") comprised of agents from ATF and
     Case 1:19-mj-02194-UA Document 1 Filed 03/05/19 Page 2 of 4




detectives from the New York Police Department ("NYPD").    I have
been personally involved in the investigation of the above-
described offense.    This affidavit is based upon my personal
participation in the investigation, my examination of reports and
records, and my conversations with other law enforcement personnel
and other individuals. Because this affidavit is being submitted
for the limited purpose of demonstrating probable cause, it does
not include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein, they
are reported in substance and in part, except where otherwise
indicated.

     3.   Based on my review of surveillance video footage from a
store located at or about 4228 White Plains Road, Bronx, New York
(the "Store"), I know, among other things, the following:

          a.    On or about January 14, 2019, an individual dressed
in dark coveralls, with a dark hood, partial facemask, and tan
boots ( "Robber-1") entered the Store.    Upon entering the Store,
Robber-1 closed and locked the door to the entrance.

          b.    Robber-1 proceeded to the cash register, where the
owner of the Store ("Victim-1") was standing.     Robber-1 grabbed
Victim-1 and demanded, in sum and substance, that Victim-1 give
Robber-1 money.

          c.   When Victim-1 did not immediately comply, Robber-1
proceeded behind the counter and took money from the cash register.
Robber-1 also searched Victim-1' s pockets and took cash from
Victim-l's wallet.

          d.   Robber-1 then proceeded to push Victim-1 into a
chair and threaten Victim-1 with a box cutter, before reaching
into a cabinet and taking several cellphones.

          e.   After taking the cellphones, Robber-1 threatened
Victim-1, stating, in sum and substance, "You call the police, and
I'll fuck your ass up." Robber-1 then left the Store.

     4.   Based on my review of surveillance video footage from
the Store, as well as interviews with Victim-1, I have learned, in
substance and in part, the following:

          a.   Shortly after Robber-1 exited the store,       Victim-1
called 9-1-1 and reported the robbery.




                                  2
     Case 1:19-mj-02194-UA Document 1 Filed 03/05/19 Page 3 of 4




          b.   During that call, Victim-1 reported, in sum and
substance, that Victim-1 recognized Robber-1 as an individual from
the neighborhood that Victim-1 had known for several years.

          c.   Victim-1 also reported, in sum and substance, that
Robber-1 had been employed at a nearby discount store.

     5.   Based on my discussions with law enforcement officers
and my review of reports related to this investigation, I have
also learned, in substance and in part, the following:

          a.   On or about January 15, 2 019, NYPD investigators
visited the discount store identified by Victim-1 and spoke with
one of the store's managers ("Individual-1").

           b.   In response to the description of Robber-1,
Individual-1 provided NYPD investigators with the name of ANDRES
LOPEZ, the defendant, and stated, in sum and substance, that LOPEZ
had worked at the discount store but was fired after approximately
one month.

          c.   Victim-1 viewed a photo of LOPEZ from a law
enforcement database and, in sum and substance, confirmed that
LOPEZ was both the individual that Victim-1 knew and the person
who had robbed the Store.

      6.    Based on my discussions with Victim-1, I know that the
Store    sells   items,  including  cellphones,  obtained  through
interstate commerce.

     7.   WHEREFORE, the deponent respectfully requests that a
warrant issue for the arrest of ANDRES LOPEZ, the defendant, and




                                  3
        Case 1:19-mj-02194-UA Document 1 Filed 03/05/19 Page 4 of 4




that he be arrested and imprisoned, or bailed, as the case may be.




                                   AYESHA R. WINSTON
                                   Special Agent
                                   Bureau of Alcohol, Tobacco,
                                   Firearms and Explosives


Swo~n    to before me this
1,·-Y/-day of March, 2019


--~::~_{_~{L~:21-x~--- ________
THE HONORABLE DEBRA FREEMAN
United 3tates Magistrdte Judge
Southern ~istrict of New York




                                     4
